ON MOTION FOR REHEARING
David Evans, Justice,
dissenting.
I respectfully dissent from the denial of the motion for rehearing in this case. I agree with appellees that the correct remedy for the error identified in the majority’s opinion would be for us to abate and remand to the trial court for findings of fact to be filed by former Judge Martin Lowy. See Tex,R.App. P. 44.4 (when trial court’s inaction prevents proper presentation of case and the trial court can correct its failure to act, “the court of appeals must direct the trial court to correct the error”); see also Larry F. Smith, Inc. v. The Weber Co., Inc., 110 S.W.3d 611, 616 (Tex.App.-Dallas 2003)' (“the preferred remedy” when the trial court failed to file findings of fact and conclusions of law is to “abate the case and allow the trial court to make its findings and conclusions”); Tex. Civ. PRAc. & Rem.Code Ann. § 30.002(a) (West 2015); Tex. Gov’t Code Ann. § 74.052 (West 2013) (assignment of visiting judges by local administrative regional judge); id. § 74.055 (West 2013) (presiding judge of each judicial administrative region *776to maintain list of retired and former judges subject to assignment).